DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                     WOODROW UNDERWOOD,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-2341



                         September 15, 2021


Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for DeSoto County; Don T. Hall, Judge.

Woodrow Underwood, pro se.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.